Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon an agreed statement of fact entered into by and between the respective parties.
On the agreed facts I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of merchandise invoiced as:
74 Hazel Pigskins 1 m.m.
bd
79 Hazel Pigskins 1 m.m.. í>
30 “ “ “ _ W
and that such values were the appraised unit prices, less 46 per centum, plus packing.
Insofar as the appeal relates to all other merchandise, the proper values are the values found by the appraiser.
Judgment will be entered accordingly.